DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-4, 6-9 in the reply filed on 1/28/22 is acknowledged.  The traversal is on the ground(s) that there would be no search burden. This is not found persuasive because the basis of unity of invention is not search burden, but the linking technical feature does not make a contribution over the prior art which applicant has provided no argument to. Moreover, the patentability of apparatuses and processes are based on different criteria, structure and active steps respectively. The inventions require a different field of search based on their different classification and different search terms would need to be utilized to search the different inventions. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 5, 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means apt to increase adhesion” is interpreted as an adhesive component [0084].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear if the movement system and hinge axis are in addition to or comprise the means for displacing mentioned in claim 1.
Claim limitations “means for displacing” and “moving means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no clear recitation of what the means for displacing would be, the examiner would assume it is the movement system described in claim 2, but unclear from specification. Additionally, unclear if the movement system and hinge axis are in addition to or comprise the means for displacing mentioned in claim 1. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnlein (US 2016/0046071) and Joyce (US 2013/0292862).
As to claim 1, Kuhnlein teaches an apparatus for 3D printing of bottom-up photo-curing type [Abstract, 0018], comprising a light source (8) [0018, Fig 1] above which a tank (16) containing a photocuring liquid material (22) is placed [0018-0021, Fig 1-5] inside which an extraction plate (14) is capable of being immersed [0073, Fig 14], which is equipped with moving means (10,11) with alternating rectilinear motion [0018, 0022. Fig 1-5], along a direction perpendicular to the bottom of said tank from a position at a distance from the bottom of said tank equal to the thickness of a layer obtainable by photo-
Kuhnlein does not explicitly state that between said elastic membrane and said rigid support  means are placed apt to increase adherence between said elastic membrane and said rigid support.
Joyce teaches an apparatus for 3D printing wherein the extraction plate is moved both vertically and laterally relatives to a flexible cure inhibiting layer(202) [0050] and the rigid support (104) and a primer layer, ie an adhesion component is placed between the cure inhibiting layer and the rigid substrate to increase the durability of the cure inhibiting layer [0062, 0061, 0016, Fig 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuhnlein and included an adhesion component between the rigid support and the film, as suggested by Kuhnlein, in order to improve the durability of the film.
As to claim 2, Kuhnlein teaches that said rigid support is coupled on one side, with the possibility of rotation around a hinge axis (27), to said support plate (25) [0019-0022], the opposite side of said rigid support having the hinge axis being coupled to a movement system (31) in order to control the position/tilt of the support [0019, 0020]. 
As to claims 3 and 6, Kuhnlein does not explicitly state said means apt to increase adherence between said elastic membrane and said rigid support comprise a layer of an adhesive component. 
Joyce teaches an apparatus for 3D printing wherein the extraction plate is moved both vertically and laterally relatives to a flexible cure inhibiting layer(202) [0050] and the rigid support (104) and a primer layer, ie an adhesion component is placed between the cure inhibiting layer .
Claims 4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnlein (US 2016/0046071) and Joyce (US 2013/0292862) and alternatively, as applied to claims 1-3, 6, in further view of Elsey (US 2014/0191442).
 As to claims 4, 7-9, Kuhnlein depicts the tank (16) and support plate (25) as separate so the tank would presumably be removable [Fig 1-5].
Alternatively, Elsey teaches an apparatus for 3D printing wherein the tank (10) is removable in order to allow for its replacement [0064]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Kuhnlein and made the tank removable, as suggested by Elsey, in order to allow for the replacement of the tank.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ARMAND MELENDEZ/Examiner, Art Unit 1742